DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “connection” as it relates to electrical connection is interpreted to mean direct and/or indirect electrical connection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a negative electrode terminal electrically coupled with the electrode stack and disposed on an external surface of the enclosure; a positive electrode terminal electrically coupled with the electrode stack and disposed on an external surface of the enclosure” (emphasis added). It is further noted that the claim is rendered indefinite by the recitation of, “a reference electrode at least partially in contact with the electrolyte, wherein the reference electrode is an external surface of the enclosure” (emphasis added). The recitation of “an external surface of the enclosure” in the three instances has conflicting antecedent basis. That is, it’s unclear if the second and third recitations of “an external surface of the enclosure” mean to refer to the first recitation (i.e., the same external surface) or a different external surface. For at least these reasons, the claim is indefinite.
The claim term is broadly interpreted as meaning “any external surface of the enclosure” in that the negative electrode terminal, positive electrode terminal, and reference electrode may be disposed on any external surface.
To overcome the rejection, it is suggested that Applicant amend the claim such that the claim terms do not have conflicting antecedent basis. For instance, the claim might be amended to refer to a first external surface, a second external surface, and a third external surface, where the first, second, and third external surfaces may be the same external surface or different. 
Claims 1-12 are similarly rejected by virtue of their dependence upon claim 1. 
Claims 18 and 20 recite, “…wherein the first surface of the reference electrode defines one or more edged members formed across an interior region of the first surface” (emphasis added). The scope of the term, “interior region” is unclear because the specification does not define this term and it appears to conflict with the figures of the instant application. The figures of the instant application (FIGS. 5A-5B) show a first surface (505a, 505b) but do not show an interior region. The interior region, which is interpreted as meaning, “the inner region,” is unclear because the term could refer to (1) a first surface having an inner surface portion (i.e., interior region) and an outer surface portion, where the edged members are disposed on the inner surface portion, (2) the first surface has depressions or recessed portions, i.e., in the interior of the first surface, where the edged members are disposed, or both (1) and (2).

Claims 19 and 21 are rejected by virtue of their dependence on claims 18 and 20, respectively.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Takahashi (JP2014135133A; a machine translation of Takahashi accompanies this Action).
Regarding claim 1, Takahashi teaches a rechargeable battery (lithium ion secondary battery 1, FIG. 1; [0022]) comprising:
	an enclosure (battery case 2 is an enclosure defined by the container body 2a and lid 2b; FIG. 1; [0023]);

	a negative electrode terminal (external surface of container body 2a) electrically coupled with the electrode stack (container body 2a is electrically coupled with electrodes 3 by lead wire 7b; [0028]) and disposed on an external surface of the enclosure (the external surface of the container body 2a functions as a negative electrode terminal since the container body 2a is made of metal; [0023]; the interpretation of the claim term appears to be consistent with [0027] of the instant specification, which suggests that illustrated features may have one element operating as multiple different elements);
	a positive electrode terminal (positive electrode terminal 5, FIG. 1; [0022]) electrically coupled with the electrode stack (positive electrode terminal 5 is electrically coupled with positive electrode 3a via lead 7a, FIG. 1; [0028]) and disposed on an external surface of the enclosure (positive electrode terminal 5 is disposed on the outer surface of the lid 2b of the alleged enclosure, FIG. 1);
	an electrolyte incorporated within the enclosure (electrolyte solution 8, FIG. 1; [0030]); and
	 a reference electrode (reference electrode terminal 6 and reference electrode 4a form the alleged reference electrode) at least partially in contact with the electrolyte (“electrolyte 8 is retained around the reference electrode 4a.” ([0027])), 
wherein the reference electrode is disposed on an external surface of the enclosure (reference electrode terminal 6 is disposed on the outer surface of the lid 2b of the alleged enclosure, FIG. 1), and
wherein the reference electrode is electrically isolated from the negative electrode terminal and the positive electrode terminal (negative terminal 2, positive terminal 5, and 
Regarding claim 2, Takahashi teaches the rechargeable battery of claim 1 as described above. Takahashi also teaches wherein the enclosure comprises a conductive material (“[t]he container body 2a is, for example, formed of aluminum, an aluminum alloy, stainless steel or the like…” ([0023])), and wherein the electrode stack is sealed within the enclosure (lid 2b functions as a “closing member” to seal the electrode stack within the enclosure; [0023]).  
Regarding claim 3, Takahashi teaches the rechargeable battery of claim 2 as described above. Takahashi also teaches wherein the enclosure is a metallic enclosure (see rejection of claim 2 above; aluminum, aluminum alloy, and stainless steel are examples of metallic materials).  
Regarding claim 4, Takahashi teaches the rechargeable battery of claim 2 as described above. Takahashi also teaches wherein the negative electrode terminal is electrically coupled with the enclosure. Takahashi teaches where the negative electrode terminal is electrically coupled with the enclosure because the outer surface of the container body 2a forms the negative electrode terminal.
Regarding claim 5, Takahashi teaches the rechargeable battery of claim 2 as described above. Takahashi also teaches wherein the positive electrode terminal is electrically isolated from the enclosure (positive electrode terminal 5 is disposed in lid 2b, which is an insulating material; [0023]).  
Regarding claim 6, Takahashi teaches the rechargeable battery of claim 5 as described above. Takahashi also teaches wherein a dielectric spacer (gaskets 2c; gasket is a term in the art that means the material is made of a rubber, a polymeric material which is consistent with the instant specification at [0033]) is positioned between the positive electrode terminal and the 
Regarding claim 7, Takahashi teaches the rechargeable battery of claim 1 as described above. Takahashi also teaches wherein the reference electrode is electrically isolated from the enclosure (reference electrode terminal 6 is disposed in gasket 2d; gasket is a term in the art that means the material is made of a rubber, which is an insulating material. Thus the reference electrode terminal 6 is electrically isolated from the enclosure).  
Regarding claim 8, Takahashi teaches the rechargeable battery of claim 1 as described above. Takahashi also teaches wherein the reference electrode is in contact with the electrolyte (“the electrolyte 8 is retained around the reference electrode 4a.” ([0027])) along a first surface (the first surface is an outer surface of the cylindrical reference electrode ([0026])) of the reference electrode positioned within an interior volume of the enclosure (the reference electrode 4 is disposed within the enclosure and thus meets the limitation).  
Regarding claim 9, Takahashi teaches the rechargeable battery of claim 8 as described above. Takahashi also teaches wherein the first surface comprises a reference electrode material (“The reference electrode 4a is formed … for example, by lithium or lithium alloy.” ([0026])).  
Regarding claim 10, Takahashi teaches the rechargeable battery of claim 9 as described above. Takahashi teaches wherein the reference electrode material comprises lithium (see rejection of claim 9 above; the material is lithium or lithium alloy).  
Regarding claim 11, Takahashi teaches the rechargeable battery of claim 1 as described above. Takahashi also teaches an insulator (insulating sheet 4b, FIG. 1; [0026]) positioned between 
Regarding claim 12, Takahashi teaches the rechargeable battery of claim 11 as described above. Takahashi also teaches wherein the insulator defines an aperture extending through the insulator, wherein the aperture is located proximate the reference electrode.
Takashi teaches a cylindrical reference electrode 4a ([0026]) and an insulating sheet 4b is disposed around the reference electrode ([0027]). Since the insulating sheet 4b is disposed around the reference electrode, the insulating sheet inherently forms a cylindrical shape, where the space defined by the cylindrical shape is an “aperture” as claimed. 
Regarding claim 19, Takahashi teaches a rechargeable battery (lithium ion secondary battery 1, FIG. 1; [0022])  comprising:
	a conductive enclosure defining a closed volume within the conductive enclosure (battery case 2 is an enclosure defined by the container body 2a and lid 2b; FIG. 1; [0023]; (“[t]he container body 2a is, for example, formed of aluminum, an aluminum alloy, stainless steel or the like…” ([0023]); the closed volume is readily apparent from FIG. 1);
	an electrode stack housed within the conductive enclosure (electrode portions 3, FIG. 1; [0023]);
	a negative electrode terminal (external surface of container body 2a) electrically coupled with the electrode stack (container body 2a is electrically coupled with electrodes 3 by lead wire 7b; [0028]) and disposed at a first end of the conductive enclosure (the alleged first end is the top surface of the battery 1 (as shown by FIG. 1) having the electrode terminals 5 and 6; the top edges of container body 2a extends to the first end of the enclosure and thus meets the limitation; the 
wherein the negative electrode terminal is electrically coupled with the conductive enclosure (container body 2a is electrically coupled with electrodes 3 by lead wire 7b; [0028]);
	a positive electrode terminal (positive electrode terminal 5, FIG. 1; [0022]) electrically coupled with the electrode stack (positive electrode terminal 5 is electrically coupled with positive electrode 3a via lead 7a, FIG. 1; [0028]) and disposed at the first end of the conductive enclosure (the alleged first end is the top surface of the battery 1 (as shown by FIG. 1); positive electrode terminal 5 is disposed at this alleged first end), 
wherein the positive electrode terminal is electrically isolated from the conductive enclosure (positive terminal 5 is electrically isolated due to gaskets 2c, 2d, FIG. 1; [0031]).  ;
	an electrolyte incorporated within the conductive enclosure (electrolyte solution 8, FIG. 1; [0030]); and
	a reference electrode (reference electrode terminal 6 and reference electrode 4a form the alleged reference electrode) at least partially in contact with the electrolyte (“electrolyte 8 is retained around the reference electrode 4a.” ([0027])),
wherein the reference electrode is disposed at the first end of the conductive enclosure (the alleged first end is the top surface of the battery 1 (as shown by FIG. 1); reference electrode terminal 6 is disposed at this alleged first end), and 
wherein the reference electrode is electrically isolated from the negative electrode terminal, the positive electrode terminal, and the conductive enclosure (negative terminal 2, positive 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP2014135133A) in view of Fulop (US20090104510A1).
Regarding claim 13, Takahashi teaches a rechargeable battery system (lithium ion secondary battery 1, FIG. 1; [0022]) comprising:
	an enclosure defining a closed volume within the enclosure (battery case 2 is an enclosure defined by the container body 2a and lid 2b; FIG. 1; [0023]; the closed volume is readily apparent from FIG. 1);
	an electrode stack housed within the enclosure (electrode portions 3, FIG. 1; [0023]);
	a negative electrode terminal (external surface of container body 2a) electrically coupled with the electrode stack (container body 2a is electrically coupled with electrodes 3 by lead wire 7b; [0028]) and disposed on an external surface of the enclosure (the external surface of the container body 2a functions as a negative electrode terminal since the container body 2a is made of metal; [0023]; the interpretation of the claim term appears to be consistent with [0027] of the instant specification, which suggests that illustrated features may have one element operating as multiple different elements);
	a positive electrode terminal (positive electrode terminal 5, FIG. 1; [0022]) electrically coupled with the electrode stack (positive electrode terminal 5 is electrically coupled with positive electrode 3a via lead 7a, FIG. 1; [0028]) and disposed on an external surface of the enclosure (positive electrode terminal 5 is disposed on the outer surface of the lid 2b of the alleged enclosure, FIG. 1);
	an electrolyte incorporated within the enclosure (electrolyte solution 8, FIG. 1; [0030]); and

wherein the reference electrode is electrically isolated from the negative electrode terminal and the positive electrode terminal (negative terminal 2, positive terminal 5, and reference electrode terminal 6 are electrically isolated due to gaskets 2c, 2d, FIG. 1; [0031]).  
Takahashi does not teach: a control module, wherein the control module includes a first electrical connection with the negative electrode terminal of the battery, a second electrical connection with the positive electrode terminal of the battery, and a third electrical connection with the reference electrode of the battery.
However, Fulop teaches the deficient limitation. Fulop relates to a battery management system of one or more lithium ion cells having working electrodes and one or more reference electrodes (abstract) and is thus analogous art. Fulop teaches:
a control module (battery system shown by FIG. 2, including at least controller 108, voltage monitoring module 106; [0100]-[0101]), 
wherein the control module includes a first electrical connection with the negative electrode terminal of the battery, a second electrical connection with the positive electrode terminal of the battery, and a third electrical connection with the reference electrode of the battery ([0011]; “the reference electrode has its own terminal with which to connect a voltmeter” ([0074]); “[a] voltage can be imposed across the positive and negative electrodes by creating a circuit 150, or electrical connection, between the two terminals 130, 132.” ([0091])).

Regarding claim 14, Takahashi in view of Fulop teach the rechargeable battery system of claim 13 as described above. Takahashi in view of Fulop also necessarily teach wherein the control module includes a separate connector for each of the first electrical connection, the second electrical connection, and the third electrical connection (see rejection of claim 13 above and [0011], [0074], and [0091]; it is also noted that the described measurements for measuring the voltage of the positive electrode against the reference electrode, and the voltage of the negative electrode against the reference electrode could not be made possible unless the electrical connections were separate).  
Regarding claim 15
Regarding claim 16, Takahashi in view of Fulop teach the rechargeable battery system of claim 13 as described above. Takahashi also teaches wherein the enclosure comprises a conductive material (“[t]he container body 2a is, for example, formed of aluminum, an aluminum alloy, stainless steel or the like…” ([0023])), and wherein the negative electrode terminal is electrically coupled with the enclosure (see rejection of claim 13 above).  
Regarding claim 17, Takahashi in view of Fulop teach the rechargeable battery system of claim 13 as described above. Takahashi also teaches wherein the positive electrode terminal is electrically isolated from the enclosure, and wherein the reference electrode is electrically isolated from the enclosure (positive electrode terminal 5 is disposed in lid 2b, which is an insulating material; [0023]).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP2014135133A) in view of Fulop (US20090104510A1), and further in view of Terashi (US20190326595A1).
Regarding claim 18, Takahashi in view of Fulop teach the rechargeable battery system of claim 13 as described above. Takahashi also teaches:
wherein the reference electrode is in contact with the electrolyte (“the electrolyte 8 is retained around the reference electrode 4a.” ([0027])) along a first surface of the reference electrode (the first surface is an outer surface of the cylindrical reference electrode ([0026])) positioned within the closed volume of the enclosure, 
wherein the first surface of the reference electrode comprises a reference electrode material (“The reference electrode 4a is formed in a cylindrical shape, for example, by lithium or lithium alloy.” ([0026])).

	However, Terashi teaches the deficient limitation. Terashi relates to anode structures that prevent cycle degradation from occurring in association with a structural change caused by at least the release of lithium ions ([0027]). The instant application proposes the claimed “edged members” as a means of controlling consumption of lithium over time. As such, Terashi is analogous art because the reference is reasonably pertinent to the problem faced by the inventor. See MPEP 2141.01(a).
	Terashi teaches wherein the first surface (active material layer 7, FIG. 6A; [0026]) of an electrode (anode 8, FIG. 6A; [0026]) defines one or more edged members (needle-shaped bodies 13, FIG. 6A; [0026]) formed across the first surface (surface of current collector 6, FIG. 6A). 
	Thus, in the case where the reference electrode comprises lithium, it would have been obvious before the effective filing date of the claimed invention to have modified the rechargeable battery system of claim 13 as taught by Takahashi in view of Fulop with that of Terashi to arrive at the claimed invention wherein the first surface of the reference electrode defines one or more edged members formed across an interior region of the first surface. The skilled person would have been motivated to do so because Terashi teaches such edged members (needle-shaped bodies 13) are unlikely to experience a structural change caused by at least the release of lithium ions ([0027]).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP2014135133A) in view of Terashi (US20190326595A1).
Regarding claim 20, Takahashi teaches the rechargeable battery of claim 19 as described above. Takahashi also teaches:

wherein the insulator defines an aperture extending through the insulator (reference electrode 4a is cylindrical ([0026]), and an insulating sheet 4b is disposed around the reference electrode ([0027]). Since the insulating sheet 4b is disposed around the reference electrode, the insulating sheet inherently forms a cylindrical shape, where the space defined by the cylindrical shape is an “aperture” as claimed),
wherein the aperture is located proximate a first surface of the reference electrode positioned within the closed volume of the conductive enclosure (the first surface of the reference electrode is the outer surface of the cylindrical reference electrode 4a, thus the aperture is located proximate (interpreted as meaning, “close to”) to the first surface; the electrode 4a and insulating sheet 4b are located within the closed volume of the enclosure and thus the limitation is met),
wherein the reference electrode is in contact with the electrolyte along the first surface of the reference electrode (“electrolyte 8 is retained around the reference electrode 4a.” ([0027])).
Takahashi does not teach wherein the first surface of the reference electrode defines one or more edged members formed across an interior region of the first surface.
	However, Terashi teaches the deficient limitation. Terashi relates to anode structures that prevent cycle degradation from occurring in association with a structural change caused by repeated occlusion and release of lithium ions ([0027]). The instant application proposes the claimed “edged members” as a means of controlling consumption of lithium over time. As such, 
	Terashi teaches wherein the first surface (active material layer 7, FIG. 6A; [0026]) of an electrode (anode 8, FIG. 6A; [0026]) defines one or more edged members (needle-shaped bodies 13, FIG. 6A; [0026]) formed across the first surface (surface of current collector 6, FIG. 6A). 
	Thus, in the case where the reference electrode comprises lithium, it would have been obvious before the effective filing date of the claimed invention to have modified the rechargeable battery of claim 19 as taught by Takahashi in view of Fulop with that of Terashi to arrive at the claimed invention wherein the first surface of the reference electrode defines one or more edged members formed across an interior region of the first surface. The skilled person would have been motivated to do so because Terashi teaches such edged members (needle-shaped bodies 13) are unlikely to experience a structural change caused by at least the release of lithium ions ([0027]).
Regarding claim 21, Takahashi in view of Terashi teaches the rechargeable battery of claim 20. Takahashi also teaches wherein the reference electrode extends at least partially through the aperture defined through the insulator (the reference electrode 4a is surrounded by the insulating sheet 4b, which meets the limitation).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20190312312A1 is anticipatory to independent claim 1. This reference fails to disclose that the enclosure is electrically conductive and coupled with the negative electrode of the 
US20130009604A1 (Applicant’s own disclosure) appears to teach many of the features of the claims and similarly does not teach that the enclosure is electrically conductive and coupled with the negative electrode of the electrode stack. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        /WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721